DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 14-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson (US 2010/0069995) in view of Tracey (US 2008/0249439).  Danielsson teaches a method of treating a patient exhibiting an inflammatory response or infection associated with a replicating pathogen, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 20); and wherein the electrical impulse comprises bursts of 2-20 pulses, 5-100 Hz, and a duration of about 50-1000 microseconds (e.g. ¶¶ 52, 59, etc.), where the impulse is sufficient to inhibit an inflammatory response and reduce an immune response in the patient infected with a virus or replicating pathogen (e.g. ¶¶ 63) and sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 87).  It is noted that the housing may be placed at the neck of the patient (e.g. ¶¶ 22) and the treatment application may be a single dose 2-5 times per day (e.g. ¶¶ 69-7, etc.).  Danielsson fails to expressly disclose transmitting an electrical impulse sufficient to inhibit an inflammatory response to the replicating pathogen in the patient; however, Danielsson does highlight that an inflammatory .
Claim 1-11, 14-15, 17-18, 20-22, 24-27, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967) in view Tracey (US 2008/0249439).  Simon teaches a method of treating a patient exhibiting an inflammatory response or infection associated with a replicating pathogen, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30); and wherein the electrical impulse comprises bursts of 2-20 pulses, 5-100 Hz, and a duration of about 50-1000 microseconds (e.g. ¶¶ 34), where the impulse is sufficient to inhibit an inflammatory response and reduce an immune response in the patient (e.g. Abstract).  The impulse is sufficient to inhibit release of pro-inflammatory cytokines and reduce acute respiratory distress associated with the replicating pathogen (e.g. ¶¶ 23-27, 69, etc.).  Additionally, Simon measures a biomarker in the patient associated with the inflammatory response (e.g. ¶¶ 71, 141-142).  Simon fails to expressly disclose transmitting an electrical impulse sufficient to inhibit an inflammatory response to the replicating pathogen in the patient; however, Simon does highlight that an inflammatory response can be in response to all pathogens (e.g. ¶¶ 23-27, 69, etc.), which would include a replicating pathogen as well.  In the same field of endeavor, Tracey also discloses the treatment of inflammatory response from a replicating pathogen (e.g. ¶¶ 3, 15, etc.) in order to effectively treat an inflammatory response from a replicating .
Claims 12-13, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simon or Danielsson, in view of Tracey, further in view of Tracey et al. (USP# 9,662,490; hereinafter “Tracey 2”).  Simon and Danielsson fail to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey 2 discloses a device which transfers electrical current through the neck of the patient (e.g. Abstract) and further where sympathetic fibers in a splenic nerve are tied into vagal stimulation to release norepinephrine into a spleen to release acetylcholine, in order to properly attenuate TNF (e.g. Cols 5-6, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar stimulation scheme and parameter as taught by Tracey 2, into the stimulation regimen of Simon or Danielsson, in order to yield the predictable results of providing effective attenuation or inhibition of TNF in the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792